Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Seneca County [Dennis F. Bender, A.J.], entered July 23, 2010) to review separate determinations of respondent. Respondent determined, after a tier III hearing that petitioner had violated an inmate rule and further determined that petitioner should not be paroled.
It is hereby ordered that the determinations are unanimously confirmed without costs and the petition is dismissed. Present — Martoche, J.P., Fahey, Carni, Lindley and Sconiers, JJ.